

EXHIBIT 10.26
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (this “Agreement”) is made as of the 1st day
of January, 2008, by and between Scivanta Medical Corporation, a Nevada
corporation (the “Company”), and David R. LaVance (the “Executive”).
 
WHEREAS, the Company desires to continue to employ the Executive in the capacity
and under the terms and conditions as are set forth herein; and
 
WHEREAS, the Executive desires to continue to be employed by the Company in the
capacity and under the terms and conditions as are set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
undertakings and representations contained herein, and intending to be legally
bound thereby, the Company and the Executive agree as follows:
 
1. Employment. The Company hereby employs the Executive and the Executive hereby
accepts employment upon the terms and conditions hereinafter set forth in this
Agreement.
 
2. The Term of Employment. Subject to the provisions for termination as
hereinafter provided, the term of this Agreement shall commence as of January 1,
2008 and shall continue for a period of three (3) years thereafter through
December 31, 2010 (the “Initial Term of Employment”). Upon expiration of the
Initial Term of Employment, the term of this Agreement shall automatically renew
for successive one (1) year periods (each additional year is a “Successive Term
of Employment”), unless otherwise terminated as provided for herein. Unless
otherwise indicated, the phrase “Employment Period” shall include the “Initial
Term of Employment” and each “Successive Term of Employment,” if any.
 
3. Position and Duties. The Executive will be the President and Chief Executive
Officer of the Company, with such powers, duties and responsibilities consistent
with the office of president and chief executive officer and as otherwise may be
described in the Company’s By-laws or determined by the Board of Directors of
the Company (the “Board”) from time to time. The Executive will report directly
to the Board.
 
During the Employment Period, the Executive shall faithfully perform and
discharge the above described duties and responsibilities and, except for
reasonable vacations, holidays and absences due to illness taken in accordance
with the Company’s policies, shall devote the necessary time, energy, skills and
attention to the business of the Company in order to fully and adequately
perform such duties and responsibilities
 
4. Services as a Director. The Executive agrees to serve as a director of the
Company, if elected by the shareholders. If requested by the Board, the
Executive agrees to serve as an officer and/or director of any subsidiary or
other affiliated entity of the Company, if any. The Executive is not entitled to
compensation for service as a director of the Company, or as an officer and/or
director of any of the Company’s subsidiaries or other affiliated entities. The
Executive is entitled to be reimbursed for reasonable expenses incurred in
connection with the Executive’s service as a director of the Company, or as an
officer and/or director of any subsidiary or affiliated entity of the Company.
 

--------------------------------------------------------------------------------


 
5. Principal Places of Business. While employed by the Company, the Executive’s
principal places of business shall be in both 2409 Heartley Drive, Raleigh,
North Carolina and 215 Morris Avenue, Spring Lake, New Jersey, in such
proportions of his time as the Executive shall reasonably determine, and such
other places of business as may be mutually agreed upon by the Executive and the
Company.
 
6. Base Salary and Benefits. In consideration of the services to be rendered by
the Executive and the Executive’s acceptance of the terms and conditions of this
Agreement, the Company shall pay the Executive an annual base salary of
$275,000, subject to any withholding required by law. The Executive’s annual
base salary during the Employment Period shall be paid bi-weekly in twenty-six
(26) equal installments. The Executive’s annual base salary shall be reviewed
annually by the Compensation Committee of the Board (the “Compensation
Committee”) and may be increased, but not decreased, at the discretion of the
Compensation Committee.
 
In addition, the Company agrees to provide certain benefits to the Executive
during the Employment Period, which includes a comprehensive medical package,
dental insurance, long-term disability coverage, a 401(k) Savings Plan/Profit
Sharing Plan and a Section 125 Cafeteria Plan. During the Employment Period, the
Executive also shall be entitled to vacation days in accordance with the
Company’s policies, and shall be eligible to participate in any other benefit,
health and retirement plans or programs not already provided for herein, which
may be established from time to time by the Company for the benefit of its
employees. All benefits plans provided by the Company to its employees may be
amended or discontinued in the sole discretion of the Company.
 
7. Bonuses. The Executive will be eligible for an annual performance bonus based
on the achievement of certain performance objectives (to be determined by the
Compensation Committee and the Executive). The annual performance bonus will be
based on the Company’s and Executive’s performance during each calendar year the
Agreement is in effect and will be awarded in December of the applicable bonus
year. At the sole discretion of the Compensation Committee, other bonuses may be
awarded to the Executive during the Employment Period.
 
8. Expenses. The Executive is authorized to incur ordinary, necessary and
reasonable expenses in the course of the Company’s business. Upon incurring the
aforementioned expenses, the Company shall reimburse the Executive for such
expenses in full every month, unless the expenses have been paid directly by the
Company, upon presentation by the Executive of an itemized account of the
expenses in a manner prescribed by the Company, together with all appropriate
receipts required in order to permit such payments as proper deductions to the
Company under the Internal Revenue Code of 1986, as amended (the “Code”), and
the rules and regulations adopted pursuant thereto now or hereafter in effect.
 
2

--------------------------------------------------------------------------------


 
9. Termination of Employment.
 
(a)  Termination for “Good Cause”:
 
The Board may terminate the Executive’s employment at any time for “Good Cause”
and without liability except as specifically provided for herein. For purposes
of this Agreement, the term “Good Cause” includes: (i) the conviction of the
Executive of the commission of a felony; (ii) the Executive's willful gross
misconduct; (iii) the Executive's willful gross neglect of duties; or (iv) the
Executive's willful dishonesty towards, fraud upon, or deliberate injury or
attempted deliberate injury to the Company.
 
In the event that the Company terminates the Executive for “Good Cause,” the
Company shall pay the Executive: (i) all earned but unpaid annual base salary to
the date of termination; (ii) any reasonable and necessary business expenses
incurred by the Executive in connection with his duties hereunder; and (iii) any
accrued vacation or sick time. Any monies owed Executive pursuant to this
Section 9(a) shall be paid in full within thirty (30) days of the termination of
Executive’s employment for “Good Cause.”
 
(b)  Termination without “Good Cause”:


In the event that the Company terminates the Executive for any reason other than
“Good Cause,” the Company shall pay to the Executive: (i) an amount equal to the
Executive’s annual base salary in effect on the date of termination (subject to
Section 11); (ii) all earned but yet unpaid annual base salary to the date of
termination; (iii) any reasonable and necessary business expenses incurred by
the Executive in connection with his duties hereunder; and (iv) any accrued
vacation and sick time. In addition, if the Company terminates the Executive for
any reason other than “Good Cause,” all stock options held by the Executive
shall vest as of the date of termination. Any monies owed Executive pursuant to
this Section 9(b) shall be paid in full within thirty (30) days of the
termination of Executive’s employment without “Good Cause.”
 
(c) Termination by Executive for “Good Reason”:


In the event Executive terminates his employment with the Company for “Good
Reason” (as defined below), the Company shall pay to the Executive: (i) an
amount equal to the Executive’s annual base salary in effect as of the date of
termination (subject to Section 11); (ii) all earned but yet unpaid annual base
salary to the date of termination; (iii) any reasonable and necessary business
expenses incurred by the Executive in connection with his duties hereunder; and
(iv) any accrued vacation and sick time. In addition, if the Executive
terminates his employment with the Company for “Good Reason,” all stock options
held by the Executive shall vest as of the date of termination. Any monies owed
Executive pursuant to this Section 9(c) shall be paid in full within thirty (30)
days of Executive’s termination of his employment with the Company for “Good
Reason.”
 
For purposes of this Agreement, “Good Reason” shall mean: (i) a change
materially adverse to the Executive in the nature or scope of his position,
authorities, powers, functions, responsibilities (including reporting
responsibilities) or duties; (ii) the Executive’s principal place of business
shall be moved more than thirty (30) miles from 2409 Heartley Drive, Raleigh,
North Carolina or 215 Morris Avenue, Spring Lake, New Jersey, without his
consent; or (iii) the Company’s breach of any material provision of this
Agreement continuing for more than thirty (30) days after written notice thereof
from the Executive.
 
3

--------------------------------------------------------------------------------


 
10. Change of Control. If a Change of Control (as defined below) shall occur,
and (a) the Company or any successor thereto shall terminate the Executive’s
employment within one hundred and eighty (180) days before or after the
effective date of the Change of Control for any reason other than “Good Cause,”
and at the time of such termination a Change of Control was being considered by
the Company, or (b) the Executive elects to terminate his employment with the
Company or any successor thereto within one hundred and eighty (180) days before
or after the effective date of the Change of Control for “Good Reason,” and at
the time of such termination a Change of Control was being considered by the
Company, the Executive shall be entitled to: (i) all earned but yet unpaid
annual base salary to the date of the Change of Control; (ii) any reasonable and
necessary business expenses incurred by the Executive in connection with his
duties hereunder; (iii) any accrued vacation and sick time; and (iv) an amount
equal to two (2) times the sum of (x) the Executive’s annual base salary in
effect immediately prior to the date the Executive’s employment with the Company
terminates, and (y) and amount which is the lesser of (1) $150,000 and (2) the
aggregate amount of any bonuses paid to the Executive during the twelve (12)
months prior to the earlier of (A) the effective date of the Change of Control
and (B) the date the Executive’s employment with the Company terminates;
provided, however, that if the Executive’s employment was terminated within one
hundred and eighty (180) days before the effective date of the Change of Control
or the Executive elects to terminate his employment with the Company within one
hundred and eighty (180) days before the effective date of the Change of Control
for “Good Reason,” the Executive shall be entitled to the foregoing payment,
less the amount paid to the Executive pursuant to Section 9(b) or 9(c) of this
Agreement, as the case may be, and subject to the Executive entering into and
not revoking the Release (as defined in Section 11 hereof). Any monies owed
Executive pursuant to this Section 10 shall be paid in full within thirty (30)
days of the termination of Executive’s employment in connection with a Change of
Control or, if the Executive’s employment terminated prior to the Change of
Control, shall be paid in full within thirty (30) days of the effective date of
the Change of Control.
 
“Change of Control” shall mean: (i) the acquisition by any person, entity or
group of persons or entities acting in concert of securities representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities, whether acquired in one transaction or a series of
transactions; (ii) a merger, consolidation or similar transaction which results
in the Company’s stockholders immediately prior to such transaction not holding
securities representing fifty percent (50%) or more of the total voting power of
the outstanding securities of the Company or its successor; or (iii) a sale of
all or substantially all of the Company’s assets (other than to an entity owned
by the Company or under common ownership with the Company).
 
11. Release. Notwithstanding anything else herein to the contrary, the payment
to be paid by the Company to the Executive pursuant to Section 9(b)(i), 9(c)(i)
or 10(iv) of this Agreement, is subject to the Executive entering into and not
revoking a commercially reasonable release of claims in favor of the Company
(the “Release”). The Release shall include an affirmation of the restrictive
covenants set forth in Sections 13, 14 and 15 hereof and a non-disparagement
provision. Pursuant to the Release, the Executive will release the Company from
any claims, whether arising under federal, state or local statute, common law or
otherwise, that the Executive may have against the Company and which have arisen
on or before the date of the Release, other than any rights to indemnification
pursuant to any provisions of the Company’s Articles of Incorporation and
By-laws or any directors and officers liability insurance policies maintained by
the Company. If the Executive fails or otherwise refuses to execute the Release
within a reasonable time after the Company’s request to do so, the Executive
shall not be entitled to any of the payments referenced in this Section 11.
 
4

--------------------------------------------------------------------------------


 
12. Excise Tax. In the event that the payments and other benefits provided for
in this Agreement constitute “parachute payments” within the meaning of Section
280G of the Code and will be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then the Executive’s severance benefits payable
under the terms of this Agreement will be either (a) delivered in full, or (b)
delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by the Executive, on an
after-tax basis, of the greatest amount of severance benefits, notwithstanding
that all or some portion of such severance benefits may be taxable under Section
4999 of the Code. Unless the Company and the Executive otherwise agree in
writing, any determination required under this Section 12 will be made in
writing by the Company’s independent public accountants (the “Accountants”),
whose determination will be conclusive and binding upon the Executive and the
Company for all purposes. For purposes of making the calculations required by
this Section 12, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Section 280G and 4999 of the
Code. The Company and the Executive will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 12. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 12.
 
13. Covenant Not to Compete. The Executive hereby agrees that (a) during the
Employment Period and (b) for one year after the termination of Executive’s
employment with the Company, for whatever reason whatsoever, Executive shall
not, directly or indirectly, be employed by, provide consulting services to or
have any ownership interest (as a stockholder, partner or otherwise) in any
Competing Business; provided, that nothing in this Section 13 shall prohibit the
Executive from acquiring up to 5% of any class of outstanding equity securities
of any Competing Business whose equity securities are regularly traded on a
national securities exchange or in the “over-the-counter market,” so long as
such investment does not interfere with the Executive’s duties and obligations
to the Company as determined by the Company in its sole discretion. For purposes
of this Section 13, a “Competing Business” is a business which the Company has
engaged in or has actively investigated engaging in at any time during the
twelve (12) months prior to the termination of the Executive’s employment.
 
14. Covenant Not to Solicit. The Executive agrees that (a) during the Employment
Period, and (b) for a period of three (3) years after the Employment Period, the
Executive will not recruit any employee of the Company or solicit or induce,
attempt to solicit or induce, or assist in the solicitation or inducement of any
employee of the Company to terminate his or her employment, or otherwise cease
his or her relationship, with the Company, or solicit, divert or take away, or
attempt to solicit, divert or take away, the business or patronage of any of the
clients, customers or accounts of the Company that were served by the Company
while the Executive was employed by the Company.
 
5

--------------------------------------------------------------------------------


 
15. Confidential Information and Materials. The Executive acknowledges that by
reason of the Executive’s employment with the Company, the Executive has and
will hereafter, from time to time during the Employment Period, become exposed
to and/or become knowledgeable about proposals, plans, inventions, practices,
systems, programs, subscriptions, strategies, formulas, processes, methods,
techniques, research, records, suppliers, sources, customer lists, billing
information, any other form of business information and any trade secrets of
every kind and character, whether or not they constitute a trade secret under
applicable law, which are not known to the Company’s competitors and which are
kept secret and confidential by the Company (the “Confidential Information”).
The Executive therefore agrees that at no time during or after the Employment
Period will he disclose or use the Confidential Information or materials to or
with any person, firm, business, corporation, association, or other entity for
any reason or purpose except as may be required in the prudent course of
business for the sole benefit of the Company, or as may be required by a court
order or by law.
 
16. Company Property. All correspondence, memoranda, notes, records, reports,
plans, price lists, customer lists, financial statements, catalogs, computer
programs, disks, tapes, other papers and other medium on or by which
Confidential Information is stored, received or made by the Executive in
connection with his employment by the Company shall be the property of the
Company and shall be delivered to the Company upon the termination of his
employment or at any other time upon request of the Company.
 
17. Equitable Remedies. The Company and the Executive confirm that the
restrictions contained in Sections 13, 14, 15 & 16 hereof are, in view of the
nature of the business of the Company, reasonable and necessary to protect the
legitimate interests of the Company and that any violation of any provisions of
Sections 13, 14, 15 & 16 will result in irreparable injury to the Company.
Therefore, the Executive hereby agrees that in the event of any breach or
threatened breach of the terms or conditions of this Agreement by the Executive,
the Company’s remedies at law will be inadequate and, in any such event, the
Company shall be entitled to commence an action for preliminary and permanent
injunctive relief and other equitable and monetary relief in any court of
competent jurisdiction.
 
18. Costs. If litigation is brought to enforce or interpret any provision
contained herein, the court shall award reasonable attorneys’ fees and
disbursements to the prevailing party as determined by the court.
 
19. Severability. If any provision of the Agreement or application thereof to
any person or circumstance is adjudicated to be invalid or unenforceable in a
jurisdiction, such invalidity or unenforceability shall not affect any other
provision or application of this Agreement, which can be given effect without
the invalid or unenforceable provision or application and shall not invalidate
or render unenforceable such provision or application in any other jurisdiction.
 
6

--------------------------------------------------------------------------------


 
20. Entire Agreement; Amendments. This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements and understandings, oral or
written, with respect to the subject matter hereof. This Agreement may not be
changed, amended or modified orally, but may be changed only by an agreement in
writing signed by the party against whom any waiver, change, amendment,
modification or discharge may be sought.
 
21. Survival of the Company's Obligations. This Agreement shall be binding upon
and inure to the benefit of the executors, administrators, heirs, successors and
assigns of the parties; provided, however, that this Agreement shall not be
assignable by the Executive.
 
22. Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of New Jersey without
application of its conflict of laws rules. The Executive hereby submits to the
exclusive jurisdiction and venue of the courts of the State of New Jersey or the
United States District Court for the District of New Jersey for purposes of any
legal action.
 
23. Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one and the same agreement.
 
24. Notices. All notices required or permitted hereunder shall be in writing and
shall be sent by overnight courier or certified or registered mail, return
receipt requested, postage prepaid, as follows:
 
If to the Company:
Scivanta Medical Corporation
 
215 Morris Avenue
 
Spring Lake, NJ 07762
 
Attention: Thomas S. Gifford
     
with a copy to:
     
Paul T. Colella, Esq.
 
Giordano, Halleran & Ciesla, P.C.
     
U.S Postal Service Address:
 
P.O. Box 190
 
Middletown, New Jersey 07748
     
or
     
Hand Delivery and Overnight Service Address:
 
125 Half Mile Road
 
Red Bank, New Jersey 07701
   
If to the Executive:
David R. LaVance
 
2409 Heartley Drive
 
Raleigh, NC 27615

 
7

--------------------------------------------------------------------------------


 
Notices may be sent to such other address as either party may designate in a
written notice served upon the other party in the manner provided herein. All
notices required or permitted hereunder shall be deemed duly given and received
on the next business day, if delivery is by overnight courier, or the second day
next succeeding the date of mailing, if delivery is by registered mail.
 
25. Headings. The Section headings herein are for convenience only and shall not
affect the interpretation or construction of this Agreement.
 
26. Further Assurances. Each party shall cooperate with and take such action as
may be reasonably requested by the other party in order to carry out the
provisions and purposes of this Agreement.
 
[Signature Page Follows.]
 
8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Executive
Employment Agreement as of the date first provided above.
 

   
The Company
   
(Scivanta Medical Corporation)
     
By:
 
/s/ Thomas S. Gifford
Name:
 
Thomas S. Gifford
Title:
 
Executive Vice President, Chief Financial Officer and Secretary
               
Executive
   
(David R. LaVance)
         
/s/ David R. LaVance
   
David R. LaVance



9

--------------------------------------------------------------------------------

